Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 1 of 12 PageID: 177




                  EXHIBIT A
      Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 2 of 12 PageID: 178


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545




                     2019 WL 189342                            West Headnotes (12)
      Only the Westlaw citation is currently available.
            Supreme Court of the United States
                                                               [1]
                                                                     Alternative Dispute Resolution
               NEW PRIME INC., Petitioner                              Jurisdiction and Powers of Court
                          v.
                  Dominic OLIVEIRA.                                  While a court’s authority under the Federal
                                                                     Arbitration Act to compel arbitration may be
                        No. 17–340.                                  considerable, it is not unconditional. 9 U.S.C.A.
                              |                                      § 1 et seq.
                     Argued Oct. 3, 2018.
                              |                                      Cases that cite this headnote
                    Decided Jan. 15, 2019.



Synopsis                                                       [2]
                                                                     Alternative Dispute Resolution
Background: Former truck driver brought putative class                 Employment Disputes
action against interstate trucking company, alleging that it
violated Fair Labor Standards Act (FLSA) and Missouri                A court should decide for itself whether Federal
and Maine labor laws by failing to pay its drivers                   Arbitration Act’s exclusion for “contracts of
minimum wage. The United States District Court for the               employment” of certain transportation workers
District of Massachusetts, Patti B. Saris, J., 141 F.Supp.3d         applies before ordering arbitration. 9 U.S.C.A. §
125, denied defendant’s motion to compel arbitration                 1.
under Federal Arbitration Act, and it appealed. The
United States Court of Appeals for the First Circuit,
Thompson, Circuit Judge, 857 F.3d 7, affirmed. Certiorari            Cases that cite this headnote
was granted.



Holdings: The Supreme Court, Justice Gorsuch, held             [3]
                                                                     Alternative Dispute Resolution
that:                                                                  Arbitrability of Dispute
[1]
   a court should decide for itself whether Federal                  A “delegation clause” gives an arbitrator
Arbitration Act’s exclusion for “contracts of                        authority to decide even the initial question
employment” of certain transportation workers applies                whether the parties’ dispute is subject to
before ordering arbitration, and                                     arbitration.
[2]
    the exclusion removes both employer-employee
contracts and contracts involving independent contractors            Cases that cite this headnote
from Act’s coverage.


Affirmed.
                                                               [4]
                                                                     Alternative Dispute Resolution
Justice Kavanaugh took no part in the consideration or                 Severability
decision of the case.
                                                                     Under the “severability principle,” courts treat a
Justice Ginsburg filed a concurring opinion.                         challenge to the validity of an arbitration
                                                                     agreement or a delegation clause separately
                                                                     from a challenge to the validity of the entire
                                                                     contract in which it appears.

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                 1
      Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 3 of 12 PageID: 179


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

                                                                     of the Act’s coverage. 9 U.S.C.A. §§ 1, 2.
         Cases that cite this headnote

                                                                     Cases that cite this headnote


[5]
         Alternative Dispute Resolution
           Arbitrability of Dispute
                                                              [8]
                                                                     Alternative Dispute Resolution
         A delegation clause is merely a specialized type              Constitutional and Statutory Provisions and
         of arbitration agreement, and the Federal                   Rules of Court
         Arbitration Act operates on this additional                 Alternative Dispute Resolution
         arbitration agreement just as it does on any                  Severability
         other. 9 U.S.C.A. § 1 et seq.
                                                                     Before invoking the severability principle, under
         Cases that cite this headnote                               which courts treat a challenge to the validity of
                                                                     an arbitration agreement or a delegation clause
                                                                     separately from a challenge to the validity of the
                                                                     entire contract in which it appears, a court
                                                                     should determine that the contract in question is
[6]
         Alternative Dispute Resolution                              within the coverage of the Federal Arbitration
           Employment Disputes                                       Act. 9 U.S.C.A. § 1 et seq.
         Alternative Dispute Resolution
           Stay of Proceedings Pending Arbitration                   Cases that cite this headnote
         Commerce
           Arbitration

         A court may use the Federal Arbitration Act’s
                                                              [9]
         authority to stay litigation and compel                     Alternative Dispute Resolution
         arbitration to enforce a delegation clause in the             Employment Disputes
         parties’ contract only if the clause appears in a
         “written provision in a contract evidencing a               Federal Arbitration Act’s exclusion for
         transaction involving commerce” consistent                  “contracts of employment” of certain
         with the Act, and only if the contract in which             transportation    workers   removes     both
         the clause appears doesn’t trigger the Act’s                employer-employee contracts and contracts
         “contracts of employment” exception. 9                      involving independent contractors from Act’s
         U.S.C.A. §§ 1–4.                                            coverage. 9 U.S.C.A. § 1.


         Cases that cite this headnote                               Cases that cite this headnote




[7]                                                           [10]
         Alternative Dispute Resolution                              Statutes
           Severability                                                Plain Language; Plain, Ordinary, or Common
                                                                     Meaning
         The Federal Arbitration Act’s severability
         principle, under which courts treat a challenge to          It is a fundamental canon of statutory
         the validity of an arbitration agreement or a               construction that words generally should be
         delegation clause separately from a challenge to            interpreted as taking their ordinary meaning at
         the validity of the entire contract in which it             the time Congress enacted the statute.
         appears, applies only if the parties’ arbitration
         agreement appears in a contract that falls within
         the field described in provisions defining scope            Cases that cite this headnote


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  2
  Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 4 of 12 PageID: 180


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545



                                                             Held :

                                                             1. A court should determine whether a § 1 exclusion
[11]
        Alternative Dispute Resolution                       applies before ordering arbitration. A court’s authority to
          Arbitration Favored; Public Policy                 compel arbitration under the Act does not extend to all
                                                             private contracts, no matter how emphatically they may
        Congress adopted the Federal Arbitration Act in      express a preference for arbitration. Instead, antecedent
        an effort to counteract judicial hostility to        statutory provisions limit the scope of a court’s §§ 3 and 4
        arbitration and establish a liberal federal policy   powers to stay litigation and compel arbitration
        favoring arbitration agreements. 9 U.S.C.A. § 1      “accord[ing to] the terms” of the parties’ agreement.
        et seq.                                              Section 2 provides that the Act applies only when the
                                                             agreement is set forth as “a written provision in any
        Cases that cite this headnote                        maritime transaction or a contract evidencing a
                                                             transaction involving commerce.” And § 1 helps define §
                                                             2’s terms, warning, as relevant here, that “nothing” in the
                                                             Act “shall apply” to “contracts of employment of seamen,
[12]                                                         railroad employees, or any other class of workers engaged
        Alternative Dispute Resolution                       in foreign or interstate commerce.” For a court to invoke
          Employment Disputes                                its statutory authority under §§ 3 and 4, it must first know
                                                             if the parties’ agreement is excluded from the Act’s
        Federal Arbitration Act’s exclusion for              coverage by the terms of §§ 1 and 2. This sequencing is
        “contracts of employment” of certain                 significant. See, e.g., Bernhardt v. Polygraphic Co. of
        transportation workers applied to contract           America, 350 U.S. 198, 201–202, 76 S.Ct. 273, 100 L.Ed.
        between truck driver and interstate trucking         199. New Prime notes that the parties’ contract contains a
        company, even if the driver was an independent       “delegation clause,” giving the arbitrator authority to
        contractor. 9 U.S.C.A. § 1.                          decide threshold questions of arbitrability, and that the
                                                             “severability principle” requires that both sides take all
        Cases that cite this headnote                        their disputes to arbitration. But a delegation clause is
                                                             merely a specialized type of arbitration agreement and is
                                                             enforceable under §§ 3 and 4 only if it appears in a
                                                             contract consistent with § 2 that does not trigger § 1’s
                                                             exception. And, the Act’s severability principle applies
                                                             only if the parties’ arbitration agreement appears in a
                         Syllabus*                           contract that falls within the field §§ 1 and 2 describe. Pp.
*1 Petitioner New Prime Inc. is an interstate trucking       –––– – ––––.
company, and respondent Dominic Oliveira is one of its
drivers. Mr. Oliveira works under an operating agreement     2. Because the Act’s term “contract of employment”
that calls him an independent contractor and contains a      refers to any agreement to perform work, Mr. Oliveira’s
mandatory arbitration provision. When Mr. Oliveira filed     agreement with New Prime falls within § 1’s exception.
a class action alleging that New Prime denies its drivers    Pp. –––– – ––––.
lawful wages, New Prime asked the court to invoke its
statutory authority under the Federal Arbitration Act to     (a) “[I]t’s a ‘fundamental canon of statutory construction’
compel arbitration. Mr. Oliveira countered that the court    that words generally should be ‘interpreted as taking their
lacked authority because § 1 of the Act excepts from         ordinary ... meaning ... at the time Congress enacted the
coverage disputes involving “contracts of employment” of     statute.’ ” Wisconsin Central Ltd. v. United States, 585
certain transportation workers. New Prime insisted that      U.S. ––––, ––––, 138 S.Ct. 2067, 2074, 201 L.Ed.2d 490
any question regarding § 1’s applicability belonged to the   (quoting Perrin v. United States, 444 U.S. 37, 42, 100
arbitrator alone to resolve, or, assuming the court could    S.Ct. 311, 62 L.Ed.2d 199). After all, if judges could
address the question, that “contracts of employment”         freely invest old statutory terms with new meanings, this
referred only to contracts that establish an                 Court would risk amending legislation outside the “single,
employer-employee relationship and not to contracts with     finely wrought and exhaustively considered, procedure”
independent contractors. The District Court and First        the Constitution commands. INS v. Chadha, 462 U.S. 919,
Circuit agreed with Mr. Oliveira.                            951, 103 S.Ct. 2764, 77 L.Ed.2d 317. The Court would

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    3
  Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 5 of 12 PageID: 181


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

risk, too, upsetting reliance interests by subjecting people   which all other Members joined, except KAVANAUGH,
today to different rules than they enjoyed when the statute    J., who took no part in the consideration or decision of the
was passed. At the time of the Act’s adoption in 1925, the     case. GINSBURG, J., filed a concurring opinion.
phrase “contract of employment” was not a term of art,
and dictionaries tended to treat “employment” more or
less as a synonym for “work.” Contemporaneous legal            Attorneys and Law Firms
authorities provide no evidence that a “contract of
employment”        necessarily      signaled    a     formal   Theodore J. Boutrous, Jr., Los Angeles, CA, for
employer-employee relationship. Evidence that Congress         Petitioner.
used the term “contracts of employment” broadly can be
found in its choice of the neighboring term “workers,” a       Jennifer D. Bennett, Oakland, CA, for Respondent.
term that easily embraces independent contractors. Pp.
                                                               Jason C. Schwartz, Joshua S. Lipshutz, Amanda C.
–––– – ––––.
                                                               Machin, Gibson, Dunn & Crutcher LLP, Washington,
                                                               D.C., Theodore J. Boutrous, Jr., Samuel Eckman, Gibson,
*2 (b) New Prime argues that by 1925, the words
                                                               Dunn & Crutcher LLP, Los Angeles, CA, for Petitioner.
“employee” and “independent contractor” had already
assumed distinct meanings. But while the words                 Andrew Schmidt, Andrew Schmidt Law, PLLC, Portland,
“employee” and “employment” may share a common root            ME, Hillary Schwab, Fair Work, P.C., Boston, MA,
and intertwined history, they also developed at different      Jennifer Bennett, Public Justice, P.C., Oakland, CA, Leah
times and in at least some different ways. The evidence        M. Nicholls, Public Justice, P.C., Washington, D.C., for
remains that, as dominantly understood in 1925, a              Respondent.
“contract of employment” did not necessarily imply the
existence of an employer-employee relationship. New            Opinion
Prime’s argument that early 20th-century courts
sometimes used the phrase “contracts of employment” to
describe what are recognized today as agreements               Justice GORSUCH delivered the opinion of the Court.
between employers and employees does nothing to negate
the possibility that the term also embraced agreements by
independent contractors to perform work. And its effort to     The Federal Arbitration Act requires courts to enforce
explain away the statute’s suggestive use of the term          private arbitration agreements. But like most laws, this
“worker” by noting that the neighboring terms “seamen”         one bears its qualifications. Among other things, § 1 says
and “railroad employees” included only employees in            that “nothing herein” may be used to compel arbitration in
1925 rests on a precarious premise. The evidence suggests      disputes involving the “contracts of employment” of
that even “seamen” and “railroad employees” could be           certain transportation workers. 9 U.S.C. § 1. And that
independent contractors at the time the Arbitration Act        qualification has sparked these questions: When a
passed. Left to appeal to the Act’s policy, New Prime          contract delegates questions of arbitrability to an
suggests that this Court order arbitration to abide            arbitrator, must a court leave disputes over the application
Congress’ effort to counteract judicial hostility to           of § 1’s exception for the arbitrator to resolve? And does
arbitration and establish a favorable federal policy toward    the term “contracts of employment” refer only to
arbitration agreements. Courts, however, are not free to       contracts between employers and employees, or does it
pave over bumpy statutory texts in the name of more            also reach contracts with independent contractors?
expeditiously advancing a policy goal. Rather, the Court       Because courts across the country have disagreed on the
should respect “the limits up to which Congress was            answers to these questions, we took this case to resolve
prepared” to go when adopting the Arbitration Act.             them.
United States v. Sisson, 399 U.S. 267, 298, 90 S.Ct. 2117,
26 L.Ed.2d 608. This Court also declines to address New
Prime’s suggestion that it order arbitration anyway under
its inherent authority to stay litigation in favor of an
alternative dispute resolution mechanism of the parties’
choosing. Pp. –––– – ––––.
                                                                                            I
857 F.3d 7, affirmed.                                          New Prime is an interstate trucking company and
                                                               Dominic Oliveira works as one of its drivers. But, at least
*3 GORSUCH, J., delivered the opinion of the Court, in
                                                               on paper, Mr. Oliveira isn’t an employee; the parties’

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     4
  Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 6 of 12 PageID: 182


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

contracts label him an independent contractor. Those             independent contractors. So under any account of the
agreements also instruct that any disputes arising out of        parties’ agreement in this case, the court held, it lacked
the parties’ relationship should be resolved by an               authority under the Act to order arbitration.
arbitrator—even disputes over the scope of the
arbitrator’s authority.

Eventually, of course, a dispute did arise. In a class action
lawsuit in federal court, Mr. Oliveira argued that New
Prime denies its drivers lawful wages. The company may
call its drivers independent contractors. But, Mr. Oliveira                                   II
alleged, in reality New Prime treats them as employees
                                                                 *4 [1] In approaching the first question for ourselves, one
and fails to pay the statutorily due minimum wage. In
                                                                 thing becomes clear immediately. While a court’s
response to Mr. Oliveira’s complaint, New Prime asked
                                                                 authority under the Arbitration Act to compel arbitration
the court to invoke its statutory authority under the Act
                                                                 may be considerable, it isn’t unconditional. If two parties
and compel arbitration according to the terms found in the
                                                                 agree to arbitrate future disputes between them and one
parties’ agreements.
                                                                 side later seeks to evade the deal, §§ 3 and 4 of the Act
                                                                 often require a court to stay litigation and compel
That request led to more than a little litigation of its own.
                                                                 arbitration “accord[ing to] the terms” of the parties’
Even when the parties’ contracts mandate arbitration, Mr.
                                                                 agreement. But this authority doesn’t extend to all private
Oliveira observed, the Act doesn’t always authorize a
                                                                 contracts, no matter how emphatically they may express a
court to enter an order compelling it. In particular, § 1
                                                                 preference for arbitration.
carves out from the Act’s coverage “contracts of
employment of ... workers engaged in foreign or interstate
                                                                 Instead, antecedent statutory provisions limit the scope of
commerce.” And at least for purposes of this collateral
                                                                 the court’s powers under §§ 3 and 4. Section 2 provides
dispute, Mr. Oliveira submitted, it doesn’t matter whether
                                                                 that the Act applies only when the parties’ agreement to
you view him as an employee or independent contractor.
                                                                 arbitrate is set forth as a “written provision in any
Either way, his agreement to drive trucks for New Prime
                                                                 maritime transaction or a contract evidencing a
qualifies as a “contract[ ] of employment of ... [a] worker[
                                                                 transaction involving commerce.” And § 1 helps define §
] engaged in ... interstate commerce.” Accordingly, Mr.
                                                                 2’s terms. Most relevant for our purposes, § 1 warns that
Oliveira argued, the Act supplied the district court with no
                                                                 “nothing” in the Act “shall apply” to “contracts of
authority to compel arbitration in this case.
                                                                 employment of seamen, railroad employees, or any other
                                                                 class of workers engaged in foreign or interstate
Naturally, New Prime disagreed. Given the extraordinary
                                                                 commerce.” Why this very particular qualification? By
breadth of the parties’ arbitration agreement, the company
                                                                 the time it adopted the Arbitration Act in 1925, Congress
insisted that any question about § 1’s application
                                                                 had already prescribed alternative employment dispute
belonged for the arbitrator alone to resolve. Alternatively
                                                                 resolution regimes for many transportation workers. And
and assuming a court could address the question, New
                                                                 it seems Congress “did not wish to unsettle” those
Prime contended that the term “contracts of employment”
                                                                 arrangements in favor of whatever arbitration procedures
refers   only to        contracts     that   establish an
                                                                 the parties’ private contracts might happen to
employer-employee relationship. And because Mr.
                                                                 contemplate. Circuit City Stores, Inc. v. Adams, 532 U.S.
Oliveira is, in fact as well as form, an independent
                                                                 105, 121, 121 S.Ct. 1302, 149 L.Ed.2d 234 (2001).
contractor, the company argued, § 1’s exception doesn’t
apply; the rest of the statute does; and the district court      [2]
                                                                     Given the statute’s terms and sequencing, we agree
was (once again) required to order arbitration.
                                                                 with the First Circuit that a court should decide for itself
                                                                 whether § 1’s “contracts of employment” exclusion
Ultimately, the district court and the First Circuit sided
                                                                 applies before ordering arbitration. After all, to invoke its
with Mr. Oliveira. 857 F.3d 7 (2017). The court of
                                                                 statutory powers under §§ 3 and 4 to stay litigation and
appeals held, first, that in disputes like this a court should
                                                                 compel arbitration according to a contract’s terms, a court
resolve whether the parties’ contract falls within the Act’s
                                                                 must first know whether the contract itself falls within or
ambit or § 1’s exclusion before invoking the statute’s
                                                                 beyond the boundaries of §§ 1 and 2. The parties’ private
authority to order arbitration. Second, the court of appeals
                                                                 agreement may be crystal clear and require arbitration of
held that § 1’s exclusion of certain “contracts of
                                                                 every question under the sun, but that does not necessarily
employment” removes from the Act’s coverage not only
                                                                 mean the Act authorizes a court to stay litigation and send
employer-employee contracts but also contracts involving
                                                                 the parties to an arbitral forum.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
    Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 7 of 12 PageID: 183


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

                                                                trigger § 1’s “contracts of employment” exception. In
Nothing in our holding on this score should come as a           exactly the same way, the Act’s severability principle
surprise. We’ve long stressed the significance of the           applies only if the parties’ arbitration agreement appears
statute’s sequencing. In Bernhardt v. Polygraphic Co. of        in a contract that falls within the field §§ 1 and 2 describe.
America, 350 U.S. 198, 201–202, 76 S.Ct. 273, 100 L.Ed.         We acknowledged as much some time ago, explaining
199 (1956), we recognized that “Sections 1, 2, and 3 [and       that, before invoking the severability principle, a court
4] are integral parts of a whole.... [Sections] 1 and 2         should “determine[ ] that the contract in question is within
define the field in which Congress was legislating,” and        the coverage of the Arbitration Act.” Prima Paint Corp. v.
§§ 3 and 4 apply only to contracts covered by those             Flood & Conklin Mfg. Co., 388 U.S. 395, 402, 87 S.Ct.
provisions. In Circuit City, we acknowledged that               1801, 18 L.Ed.2d 1270 (1967).
“Section 1 exempts from the [Act] ... contracts of
employment of transportation workers.” 532 U.S., at 119,
121 S.Ct. 1302. And in Southland Corp. v. Keating, 465
U.S. 1, 10–11, and n. 5, 104 S.Ct. 852, 79 L.Ed.2d 1
(1984), we noted that “the enforceability of arbitration
provisions” under §§ 3 and 4 depends on whether those
provisions are “part of a written maritime contract or a                                     III
contract ‘evidencing a transaction involving commerce’ ”
                                                                *6 [9] That takes us to the second question: Did the First
under § 2—which, in turn, depends on the application of §
                                                                Circuit correctly resolve the merits of the § 1 challenge in
1’s exception for certain “contracts of employment.”
                                                                this case? Recall that § 1 excludes from the Act’s
                                                                compass “contracts of employment of ... workers engaged
*5 [3] [4] To be sure, New Prime resists this straightforward
                                                                in ... interstate commerce.” Happily, everyone before us
understanding. The company argues that an arbitrator
                                                                agrees that Mr. Oliveira qualifies as a “worker[ ] engaged
should resolve any dispute over § 1’s application because
                                                                in ... interstate commerce.” For purposes of this appeal,
of the “delegation clause” in the parties’ contract and
                                                                too, Mr. Oliveira is willing to assume (but not grant) that
what is sometimes called the “severability principle.” A
                                                                his contracts with New Prime establish only an
delegation clause gives an arbitrator authority to decide
                                                                independent contractor relationship.
even the initial question whether the parties’ dispute is
subject to arbitration. Rent–A–Center, West, Inc. v.
                                                                With that, the disputed question comes into clear view:
Jackson, 561 U.S. 63, 68–69, 130 S.Ct. 2772, 177
                                                                What does the term “contracts of employment” mean? If
L.Ed.2d 403 (2010). And under the severability principle,
                                                                it refers only to contracts that reflect an
we treat a challenge to the validity of an arbitration
                                                                employer-employee relationship, then § 1’s exception is
agreement (or a delegation clause) separately from a
                                                                irrelevant and a court is free to order arbitration, just as
challenge to the validity of the entire contract in which it
                                                                New Prime urges. But if the term also encompasses
appears. Id., at 70–71, 130 S.Ct. 2772. Unless a party
                                                                contracts that require an independent contractor to
specifically challenges the validity of the agreement to
                                                                perform work, then the exception takes hold and a court
arbitrate, both sides may be required to take all their
                                                                lacks authority under the Act to order arbitration, exactly
disputes—including disputes about the validity of their
                                                                as Mr. Oliveira argues.
broader contract—to arbitration. Ibid. Applying these
principles to this case, New Prime notes that Mr. Oliveira
has not specifically challenged the parties’ delegation
clause and submits that any controversy should therefore
proceed only and immediately before an arbitrator.
[5] [6] [7] [8]
           But all this overlooks the necessarily antecedent                                  A
statutory inquiry we’ve just discussed. A delegation
                                                                [10]
clause is merely a specialized type of arbitration                  In taking up this question, we bear an important
agreement, and the Act “operates on this additional             caution in mind. “[I]t’s a ‘fundamental canon of statutory
arbitration agreement just as it does on any other.” Id., at    construction’ that words generally should be ‘interpreted
70, 130 S.Ct. 2772. So a court may use §§ 3 and 4 to            as taking their ordinary ... meaning ... at the time
enforce a delegation clause only if the clause appears in a     Congress enacted the statute.’ ” Wisconsin Central Ltd. v.
“written provision in ... a contract evidencing a               United States, 585 U.S. ––––, ––––, 138 S.Ct. 2067, 2074,
transaction involving commerce” consistent with § 2. And        201 L.Ed.2d 490 (2018) (quoting Perrin v. United States,
only if the contract in which the clause appears doesn’t        444 U.S. 37, 42, 100 S.Ct. 311, 62 L.Ed.2d 199 (1979)).
                                                                See also Sandifer v. United States Steel Corp., 571 U.S.
                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
  Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 8 of 12 PageID: 184


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

220, 227, 134 S.Ct. 870, 187 L.Ed.2d 729 (2014). After           agreements involving independent contractors.2 Many
all, if judges could freely invest old statutory terms with      state court cases did the same.3 So did a variety of federal
new meanings, we would risk amending legislation                 statutes.4 And state statutes too.5 We see here no evidence
outside the “single, finely wrought and exhaustively             that a “contract of employment” necessarily signaled a
considered, procedure” the Constitution commands. INS            formal employer-employee or master-servant relationship.
v. Chadha, 462 U.S. 919, 951, 103 S.Ct. 2764, 77 L.Ed.2d
317 (1983). We would risk, too, upsetting reliance               More confirmation yet comes from a neighboring term in
interests in the settled meaning of a statute. Cf. 2B N.         the statutory text. Recall that the Act excludes from its
Singer & J. Singer, Sutherland on Statutes and Statutory         coverage “contracts of employment of ... any ... class of
Construction § 56A:3 (rev. 7th ed. 2012). Of course,             workers engaged in foreign or interstate commerce.” 9
statutes may sometimes refer to an external source of law        U.S.C. § 1 (emphasis added). Notice Congress didn’t use
and fairly warn readers that they must abide that external       the word “employees” or “servants,” the natural choices if
source of law, later amendments and modifications                the term “contracts of employment” addressed them
included. Id., § 51:8 (discussing the reference canon). But      alone. Instead, Congress spoke of “workers,” a term that
nothing like that exists here. Nor has anyone suggested          everyone agrees easily embraces independent contractors.
any other appropriate reason that might allow us to depart       That word choice may not mean everything, but it does
from the original meaning of the statute at hand.                supply further evidence still that Congress used the term
                                                                 “contracts of employment” in a broad sense to capture
That, we think, holds the key to the case. To many               any contract for the performance of work by workers.
lawyerly ears today, the term “contracts of employment”
might call to mind only agreements between employers
and employees (or what the common law sometimes
called masters and servants). Suggestively, at least one
recently published law dictionary defines the word
“employment” to mean “the relationship between master
and servant.” Black’s Law Dictionary 641 (10th ed.                                            B
2014). But this modern intuition isn’t easily squared with
                                                                 What does New Prime have to say about the case building
evidence of the term’s meaning at the time of the Act’s
                                                                 against it? Mainly, it seeks to shift the debate from the
adoption in 1925. At that time, a “contract of
                                                                 term “contracts of employment” to the word “employee.”
employment” usually meant nothing more than an
                                                                 Today, the company emphasizes, the law often
agreement to perform work. As a result, most people then
                                                                 distinguishes between employees and independent
would have understood § 1 to exclude not only
                                                                 contractors. Employees are generally understood as those
agreements between employers and employees but also
                                                                 who work “in the service of another person (the
agreements that require independent contractors to
                                                                 employer) under an express or implied contract of hire,
perform work.
                                                                 under which the employer has the right to control the
                                                                 details of work performance.” Black’s Law Dictionary, at
What’s the evidence to support this conclusion? It turns
                                                                 639. Meanwhile, independent contractors are sometimes
out that in 1925 the term “contract of employment”
                                                                 described as those “entrusted to undertake a specific
wasn’t defined in any of the (many) popular or legal
                                                                 project but who [are] left free to do the assigned work and
dictionaries the parties cite to us. And surely that’s a first
                                                                 to choose the method for accomplishing it.” Id., at 888.
hint the phrase wasn’t then a term of art bearing some
                                                                 New Prime argues that, by 1925, the words “employee”
specialized meaning. It turns out, too, that the dictionaries
                                                                 and “independent contractor” had already assumed these
of the era consistently afforded the word “employment” a
                                                                 distinct meanings.6 And given that, the company
broad construction, broader than may be often found in
                                                                 contends, the phrase “contracts of employment ” should
dictionaries today. Back then, dictionaries tended to treat
                                                                 be understood to refer only to relationships between
“employment” more or less as a synonym for “work.” Nor
                                                                 employers and employees.
did they distinguish between different kinds of work or
workers: All work was treated as employment, whether or
                                                                 Unsurprisingly, Mr. Oliveira disagrees. He replies that,
not the common law criteria for a master-servant
                                                                 while the term “employment” dates back many centuries,
relationship happened to be satisfied.1
                                                                 the word “employee” only made its first appearance in
                                                                 English in the 1800s. See Oxford English Dictionary (3d
*7 What the dictionaries suggest, legal authorities
                                                                 ed., Mar. 2014), www.oed.com/view/Entry/61374 (all
confirm. This Court’s early 20th-century cases used the
                                                                 Internet materials as last visited Jan. 9, 2019). At that
phrase “contract of employment” to describe work
                                                                 time, the word from which it derived, “employ,” simply

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
  Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 9 of 12 PageID: 185


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

meant to “apply (a thing) to some definite purpose.” 3 J.       the record amassed before us, these authorities appear to
Murray, A New English Dictionary on Historical                  represent at most the vanguard, not the main body, of
Principles 129 (1891). And even in 1910, Black’s Law            contemporaneous usage.
Dictionary reported that the term “employee” had only
“become somewhat naturalized in our language.” Black’s          New Prime’s effort to explain away the statute’s
Law Dictionary 421 (2d ed. 1910).                               suggestive use of the term “worker” proves no more
                                                                compelling. The company reminds us that the statute
*8 Still, the parties do share some common ground. They         excludes “contracts of employment” for “seamen” and
agree that the word “employee” eventually came into             “railroad employees” as well as other transportation
wide circulation and came to denote those who work for a        workers. And because “seamen” and “railroad
wage at the direction of another. They agree, too, that all     employees” included only employees in 1925, the
this came to pass in part because the word “employee”           company reasons, we should understand “any other class
didn’t suffer from the same “historical baggage” of the         of workers engaged in ... interstate commerce” to bear a
older common law term “servant,” and because it proved          similar construction. But this argument rests on a
useful when drafting legislation to regulate burgeoning         precarious premise. At the time of the Act’s passage,
industries and their labor forces in the early 20th century.7   shipboard surgeons who tended injured sailors were
The parties even agree that the development of the term         considered “seamen” though they likely served in an
“employee” may have come to influence and narrow our            independent contractor capacity.10 Even the term “railroad
understanding of the word “employment” in                       employees” may have swept more broadly at the time of
comparatively recent years and may be why today it              the Act’s passage than might seem obvious today. In
might signify to some a “relationship between master and        1922, for example, the Railroad Labor Board interpreted
servant.”8                                                      the word “employee” in the Transportation Act of 1920 to
                                                                refer to anyone “engaged in the customary work directly
But if the parties’ extended etymological debate                contributory to the operation of the railroads.”11 And the
persuades us of anything, it is that care is called for. The    Erdman Act, a statute enacted to address disruptive
words “employee” and “employment” may share a                   railroad strikes at the end of the 19th century, seems to
common root and an intertwined history. But they also           evince an equally broad understanding of “railroad
developed at different times and in at least some different     employees.”12
ways. The only question in this case concerns the
meaning of the term “contracts of employment ” in 1925.         *9 [11] Unable to squeeze more from the statute’s text,
And, whatever the word “employee” may have meant at             New Prime is left to appeal to its policy. This Court has
that time, and however it may have later influenced the         said that Congress adopted the Arbitration Act in an effort
meaning of “employment,” the evidence before us                 to counteract judicial hostility to arbitration and establish
remains that, as dominantly understood in 1925, a               “a liberal federal policy favoring arbitration agreements.”
contract of employment did not necessarily imply the            Moses H. Cone Memorial Hospital v. Mercury Constr.
existence of an employer-employee or master-servant             Corp., 460 U.S. 1, 24, 103 S.Ct. 927, 74 L.Ed.2d 765
relationship.                                                   (1983). To abide that policy, New Prime suggests, we
                                                                must order arbitration according to the terms of the
When New Prime finally turns its attention to the term in       parties’ agreement. But often and by design it is
dispute, it directs us to Coppage v. Kansas, 236 U.S. 1,        “hard-fought compromise[ ],” not cold logic, that supplies
13, 35 S.Ct. 240, 59 L.Ed. 441 (1915). There and in other       the solvent needed for a bill to survive the legislative
cases like it, New Prime notes, courts sometimes used the       process. Board of Governors, FRS v. Dimension
phrase “contracts of employment” to describe what today         Financial Corp., 474 U.S. 361, 374, 106 S.Ct. 681, 88
we’d recognize as agreements between employers and              L.Ed.2d 691 (1986). If courts felt free to pave over bumpy
employees. But this proves little. No one doubts that           statutory texts in the name of more expeditiously
employer-employee agreements to perform work                    advancing a policy goal, we would risk failing to “tak[e]
qualified as “contracts of employment” in 1925—and              ... account of” legislative compromises essential to a
documenting that fact does nothing to negate the                law’s passage and, in that way, thwart rather than honor
possibility that “contracts of employment” also embraced        “the effectuation of congressional intent.” Ibid. By
agreements by independent contractors to perform work.          respecting the qualifications of § 1 today, we “respect the
Coming a bit closer to the mark, New Prime eventually           limits up to which Congress was prepared” to go when
cites a handful of early 20th-century legal materials that      adopting the Arbitration Act. United States v. Sisson, 399
seem to use the term “contracts of employment” to refer         U.S. 267, 298, 90 S.Ct. 2117, 26 L.Ed.2d 608 (1970).
exclusively to employer-employee agreements.9 But from

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
    Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 10 of 12 PageID: 186


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

Finally, and stretching in a different direction entirely,         statutory meaning ordinarily fosters fidelity to the
New Prime invites us to look beyond the Act. Even if the           “regime     ...     Congress    established.”    MCI
statute doesn’t supply judges with the power to compel             Telecommunications Corp. v. American Telephone &
arbitration in this case, the company says we should order         Telegraph Co., 512 U.S. 218, 234, 114 S.Ct. 2223, 129
it anyway because courts always enjoy the inherent                 L.Ed.2d 182 (1994).
authority to stay litigation in favor of an alternative
dispute resolution mechanism of the parties’ choosing.             Congress, however, may design legislation to govern
That, though, is an argument we decline to tangle with.            changing times and circumstances. See, e.g., Kimble v.
The courts below did not address it and we granted                 Marvel Entertainment, LLC, 576 U.S. ––––, ––––, 135
certiorari only to resolve existing confusion about the            S.Ct. 2401, 2412, 192 L.Ed.2d 463 (2015) (“Congress ...
application of the Arbitration Act, not to explore other           intended [the Sherman Antitrust Act’s] reference to
potential avenues for reaching a destination it does not.          ‘restraint of trade’ to have ‘changing content,’ and
                                                                   authorized courts to oversee the term’s ‘dynamic
                                                                   potential.’ ” (quoting Business Electronics Corp. v. Sharp
                                                                   Electronics Corp., 485 U.S. 717, 731–732, 108 S.Ct.
                                                                   1515, 99 L.Ed.2d 808 (1988))); SEC v. Zandford, 535
                                                                   U.S. 813, 819, 122 S.Ct. 1899, 153 L.Ed.2d 1 (2002) (In
                                                                   enacting the Securities Exchange Act, “Congress sought
                             *                                     to substitute a philosophy of full disclosure for the
                                                                   philosophy of caveat emptor .... Consequently, ... the
*10 [12] When Congress enacted the Arbitration Act in
                                                                   statute should be construed not technically and
1925, the term “contracts of employment” referred to
                                                                   restrictively, but flexibly to effectuate its remedial
agreements to perform work. No less than those who
                                                                   purposes.” (internal quotation marks and paragraph break
came before him, Mr. Oliveira is entitled to the benefit of
                                                                   omitted)); H.J. Inc. v. Northwestern Bell Telephone Co.,
that same understanding today. Accordingly, his
                                                                   492 U.S. 229, 243, 109 S.Ct. 2893, 106 L.Ed.2d 195
agreement with New Prime falls within § 1’s exception,
                                                                   (1989) ( “The limits of the relationship and continuity
the court of appeals was correct that it lacked authority
                                                                   concepts that combine to define a [Racketeer Influenced
under the Act to order arbitration, and the judgment is
                                                                   and Corrupt Organizations] pattern ... cannot be fixed in
                                                                   advance with such clarity that it will always be apparent
Affirmed.
                                                                   whether in a particular case a ‘pattern of racketeering
                                                                   activity’ exists. The development of these concepts must
                                                                   await future cases....”). As these illustrations suggest,
                                                                   sometimes, “[w]ords in statutes can enlarge or contract
Justice KAVANAUGH took no part in the consideration                their scope as other changes, in law or in the world,
or decision of this case.                                          require their application to new instances or make old
                                                                   applications anachronistic.” West v. Gibson, 527 U.S.
                                                                   212, 218, 119 S.Ct. 1906, 144 L.Ed.2d 196 (1999).

Justice GINSBURG, concurring.
                                                                   All Citations
“[W]ords generally should be ‘interpreted as taking their
ordinary ... meaning ... at the time Congress enacted the          --- S.Ct. ----, 2019 WL 189342, 19 Cal. Daily Op. Serv.
statute.’ ” Ante, at –––– (quoting Wisconsin Central Ltd.          545
v. United States, 585 U.S. ––––, ––––, 138 S.Ct. 2067,
2074, 201 L.Ed.2d 490 (2018)). The Court so reaffirms,
and I agree. Looking to the period of enactment to gauge

Footnotes
*      The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions for the
       convenience of the reader. See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337, 26 S.Ct. 282, 50
       L.Ed. 499.
1      See, e.g., 3 J. Murray, A New English Dictionary on Historical Principles 130 (1891) (defining “employment” as, among
       other things, “[t]he action or process of employing; the state of being employed. The service (of a person). That on

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        9
    Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 11 of 12 PageID: 187


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

       which (one) is employed; business; occupation; a special errand or commission. A person’s regular occupation or
       business; a trade or profession”); 3 The Century Dictionary and Cyclopedia 1904 (1914) (defining “employment” as
       “[w]ork or business of any kind”); W. Harris, Webster’s New International Dictionary 718 (1st ed. 1909) (listing “work” as
       a synonym for “employment”); Webster’s Collegiate Dictionary 329 (3d ed. 1916) (same); Black’s Law Dictionary 422
       (2d ed. 1910) (“an engagement or rendering services” for oneself or another); 3 Oxford English Dictionary 130 (1933)
       (“[t]hat on which (one) is employed; business; occupation; a special errand or commission”).
2      See, e.g., Watkins v. Sedberry, 261 U.S. 571, 575, 43 S.Ct. 411, 67 L.Ed. 802 (1923) (agreement between trustee and
       attorney to recover bankrupt’s property); Owen v. Dudley & Michener, 217 U.S. 488, 494, 30 S.Ct. 602, 54 L.Ed. 851
       (1910) (agreement between Indian tribe and attorneys to pursue claims).
3      See, e.g., Lindsay v. McCaslin (Two Cases), 123 Me. 197, 200, 122 A. 412, 413 (1923) (“When the contract of
       employment has been reduced to writing, the question whether the person employed was an independent contractor or
       merely a servant is determined by the court as a matter of law”); Tankersley v. Webster, 116 Okla. 208, 210, 243 P.
       745, 747 (1925) (“[T]he contract of employment between Tankersley and Casey was admitted in evidence without
       objections, and we think conclusively shows that Casey was an independent contractor”); Waldron v. Garland
       Pocahontas Coal Co., 89 W.Va. 426, 427, 109 S.E. 729 (1921) (syllabus) ( “Whether a person performing work for
       another is an independent contractor depends upon a consideration of the contract of employment, the nature of the
       business, the circumstances under which the contract was made and the work was done”); see also App. to Brief for
       Respondent 1a–12a (citing additional examples).
4      See, e.g., Act of Mar. 19, 1924, ch. 70, § 5, 43 Stat. 28 (limiting payment of fees to attorneys “employed” by the
       Cherokee Tribe to litigate claims against the United States to those “stipulated in the contract of employment”); Act of
       June 7, 1924, ch. 300, §§ 2, 5, 43 Stat. 537–538 (providing same for Choctaw and Chickasaw Tribes); Act of Aug. 24,
       1921, ch. 89, 42 Stat. 192 (providing that no funds may be used to compensate “any attorney, regular or special, for
       the United States Shipping Board or the United States Shipping Board Emergency Fleet Corporation unless the
       contract of employment has been approved by the Attorney General of the United States”). See also App. to Brief for
       Respondent 13a (citing additional examples).
5      See, e.g., Act of Mar. 10, 1909, ch. 70, § 1, 1909 Kan. Sess. Laws p. 121 (referring to “contracts of employment of
       auditors, accountants, engineers, attorneys, counselors and architects for any special purpose”); Act of Mar. 4, 1909,
       ch. 4, § 4, 1909 Okla. Sess. Laws p. 118 (“Should the amount of the attorney’s fee be agreed upon in the contract of
       employment, then such attorney’s lien and cause of action against such adverse party shall be for the amount so
       agreed upon”); Act of Mar. 4, 1924, ch. 88, § 1, 1924 Va. Acts ch. 91 (allowing extension of “contracts of employment”
       between the state and contractors with respect to the labor of prisoners); App. to Brief for Respondent 14a–15a (citing
       additional examples).
6      See, e.g., Atlantic Transp. Co. v. Coneys, 82 F. 177, 178 (C.A.2 1897); Nyback v. Champagne Lumber Co., 109 F.
       732, 741 (C.A.7 1901).
7      See Carlson, Why the Law Still Can’t Tell an Employee When It Sees One and How It Ought To Stop Trying, 22
       Berkeley J. Emp. & Lab. L. 295, 309 (2001) (discussing the “historical baggage” of the term “servant”); Broden,
       General Rules Determining the Employment Relationship Under Social Security Laws: After Twenty Years an
       Unsolved Problem, 33 Temp. L.Q. 307, 327 (1960) (describing use of the term “employer-employee,” in
       contradistinction to “master-servant,” in the Social Security laws). Legislators searched to find a term that fully
       encompassed the broad protections they sought to provide and considered an “assortment of vague and uncertain
       terms,” including “ ‘servant,’ ... ‘employee,’ ... ‘workman,’ ‘laborer,’ ‘wage earner,’ ‘operative,’ or ‘hireling.’ ” Carlson, 22
       Berkeley J. Emp. & Lab. L., at 308. Eventually “ ‘employee’ prevailed, if only by default, and the choice was confirmed
       by the next wave of protective legislation—workers’ compensation laws in the early years of the Twentieth Century.”
       Id., at 309.
8      Black’s Law Dictionary 641 (10th ed. 2014); see also P. Durkin, Release Notes: The Changes in Empathy, Employ,
       and Empire (Mar. 13, 2014) (“Over time” the meaning of several employ-related words have “reflect[ed] changes in the
       world     of work” and their meaning “shows an increasingly marked narrowing”), online at
       https://public.oed.com/blog/march-2014-update-release-notes/.
9      See, e.g., 1 T. Conyngton, Business Law: A Working Manual of Every-day Law 302–303 (2d ed. 1920); Newland v.
       Bear, 218 App.Div. 308, 309, 218 N.Y.S. 81, 81–82 (1926); Anderson v. State Indus. Accident Comm’n, 107 Ore. 304,
       311–312, 215 P. 582, 583, 585 (1923); N. Dosker, Manual of Compensation Law: State and Federal 8 (1917).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                10
 Case 1:18-cv-01066-RMB-JS Document 24-1 Filed 01/22/19 Page 12 of 12 PageID: 188


New Prime Inc. v. Oliveira, --- S.Ct. ---- (2019)
2019 WL 189342, 19 Cal. Daily Op. Serv. 545

10     See, e.g., The Sea Lark, 14 F.2d 201 (W.D.Wash.1926); The Buena Ventura, 243 F. 797, 799 (S.D.N.Y.1916); Holt v.
       Cummings, 102 Pa. 212, 215 (1883); Allan v. State S.S. Co., 132 N.Y. 91, 99, 30 N.E. 482, 485 (1892) (“The work
       which the physician does after the vessel starts on the voyage is his and not the ship owner’s”).
11     Transportation Act of 1920, §§ 304, 307, 41 Stat. 456; Railway Employees’ Dept., A.F. of L. v. Indiana Harbor Belt R.
       Co., Decision No. 982, 3 R.L.B. 332, 337 (1922).
12     The Act provided for arbitration between railroads and workers, and defined “employees” as “all persons actually
       engaged in any capacity in train operation or train service of any description.” Act of June 1, 1898, ch. 370, 30 Stat.
       424. The Act also specified that the railroads would “be responsible for the acts and defaults of such employees in the
       same manner and to the same extent as if ... said employees [were] directly employed by it.” Id., at 425. See Dempsey,
       Transportation: A Legal History, 30 Transp. L.J. 235, 273 (2003).




End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         11
